By the Gowrt

Wilson, Ch. J.
The appeal in this case, from the assessment made by the commissioners, only brought before the District Court, the question as to the propriety of *255the amount of damages awarded to the parties whose lands were overflowed. Comp Stat. 818, -Secs. 10 and 13. That court, therefore, was right in denying the motion to set aside the order appointing commissioners.
But aside from this objection, the appeal must be dismissed, for the reason that the order appealed from is not appealable. It can only be claimed that an appeal from this order is authorized by the 6th Sub. of Sec. 11, Chap. Yl, Comp. Stats., which provides that an appeal may be taken from a final order affecting a substantial right made in a special proceeding. No legal question involved in the proceeding was definitely settled, nor was any substantial right of any of the parties affected by the order appealed from. The proceeding still remained pending in the court, and the right to review all the questions involved was unimpaired by the decision of said motion. The final order mentioned in this section refers to final orders in the nature of judgments, and if it is admitted that an appeal lies in such cases, it only lies alter the entry of judgment, where both the judgment and intermediate order are open for review.
Appeal dismissed.